DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/16/2022 is acknowledged. Claims 1-4 and 6-10 are pending (claims 6-10 are new). Regarding the Office action mailed 02/15/2022:
The double-patenting rejections are withdrawn in view of the terminal disclaimer.
The rejection of claim 4 is maintained and reiterated below. Applicant’s arguments will be addressed following the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2004/0180346).
The terms “chip” and “microchannel” were searched in the instant specification for an explicit definition, and none was found.
Anderson disclosed a chip (figure 3, PCR section 302) comprising a microchannel (309), one curved channel portion corresponding to a denaturation temperature zone (at heater 310), one curved channel portion corresponding to an annealing/extension temperature zone (at cooler 315), one linear intermediate channel portion connecting the two curved portions, and connection portions (connecting the ends of the channel to pump 311), wherein the chip allows measurement of fluorescence intensity in the microchannel at the linear intermediate channel portion (narrowed channel portion positioned between laser 312 and detector 313; paragraph [0039] indicates the signal can be fluorescent).

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. Applicant argues:

    PNG
    media_image1.png
    151
    960
    media_image1.png
    Greyscale

This argument is not persuasive. Anderson’s tube has two ends, each end connected to a pump. The claim does not require that the “ends” are “open”, nor does the claim preclude that the “ends” are already connected to “a mechanism for liquid transfer”. 

Conclusion
Claims 1-3 are allowed. Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637